Citation Nr: 0108906	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  00-13 434	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees resulting from past-
due benefits.




INTRODUCTION

The veteran served on active duty from May 1960 to May 1964 
and from November 1970 to November 1973.  The claimant is an 
attorney who represented the veteran before the VA and the 
United States Court of Appeals for Veterans Claims (Court) 
with respect to various claims for veterans' benefits.

Following an award of past-due benefits to the veteran, the 
Department of Veterans Affairs (VA) Regional Office (RO) 
referred this case to the Board of Veterans' Appeals (Board) 
for a decision as to whether the attorney was eligible under 
38 U.S.C.A. § 5904(d) (West Supp. 2000) for payment of a fee 
from the past-due benefits.  The Board promulgated a decision 
on August 16, 2000.  The attorney perfected a timely appeal 
of the August 16, 2000, decision to the Court. 

Meanwhile, unaware that the attorney was filing a notice of 
appeal with the Court, the Board issued an order vacating and 
dismissing the appeal.  This order was promulgated on August 
29, 2000.  By order dated October 20, 2000, the Court vacated 
the Board's August 16, 2000, decision, and remanded the claim 
to the Board in accordance with a Joint Motion for Remand.  
The Court did not retain jurisdiction over the matter.


VACATUR

The Board may vacate a decision when a veteran or intervenor 
is denied due process of law.  38 U.S.C.A. § 7104(a) (West 
Supp. 2000); 38 C.F.R. §§ 20.904 (2000).  In this case, 
because the attorney had already filed a notice of appeal 
with the Court when the Board's August 29, 2000 decision was 
issued, the Board lacked jurisdiction to issue the decision.  
38 U.S.C.A. §§ 7104, 7252 (West Supp. 2000); Cerullo v. 
Derwinski, 1 Vet. App. 195 (1991).  Absent jurisdiction, the 
Board's decision cannot have binding legal effect.  38 
U.S.C.A. § 7104 (West Supp. 2000).  Accordingly, the decision 
promulgated on August 29, 2000, must be vacated in its 
entirety.


DISMISSAL

By decision of August 16, 2000, the Board held that the 
criteria for eligibility for payment of attorney fees had not 
been met with regard to the recent grant of individual 
unemployability compensation benefits.  The Board also held 
that the criteria for eligibility for direct payment of 
attorney fees by VA from past-due benefits arising from the 
grant of increased compensation of 60 percent for lumbar 
spine spondylolisthesis with stenosis and radiculopathy, 
effective from June 16, 1989, had been met.  In this 
decision, the Board conducted an initial review of the issue 
of eligibility for payment of attorney fees.

In Scates v. Gober, 14 Vet. App. 62 (2000), the United States 
Court of Appeals for Veterans Claims (Court) held that 

[A]ll issues involving entitlement or 
eligibility for attorney fees under 
direct-payment contingency-fee 
agreements, as contrasted with the issues 
of reasonableness and excessiveness, must 
first be addressed by the RO in 
accordance with the normal adjudication 
procedures and cannot be the subject of 
sua sponte or other original (on motion) 
[Board of Veterans' Appeals] review.  
Scates, at 65.

Because this case is the same type of case as Scates, and 
because Court has vacated the original decision, the Board 
must dismiss the matter of direct-payment fee eligibility as 
referred to the Board by the RO for want of original 
jurisdiction to decide eligibility for direct payment of a 
withheld contingency fee under 38 U.S.C.A. § 5904(d).  The 
matter before the Board is therefore dismissed.




ORDER

The August 29, 2000, decision of the Board is vacated.

The matter before the Board is dismissed.




		
	V. L. Jordan
Member, Board of Veterans' Appeals







	(CONTINUED ON NEXT PAGE)



 



